DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klotz, US 2014/0199970, in view of Eita, JP2019080747 (In the interest of expediting prosecution, reference to Eita will be made with regard to the English Machine translation obtained from the Japan Platform for Patent Information).

In Reference to Claims 1, 10, and 12
Klotz teaches a processing system for controlling an application and a non-transitory computer-readable medium including an application processing program for causing a server to perform functions to control progress of an application using positional information of a user terminal in response to an operation of a user, (Fig. 1 and Par. 64 which teaches a server which governs a dating application on user devices connected to the server over the network), the functions comprising: specifying a user corresponding position that is a position of the user in a virtual space corresponding to map information of a real space (Fig. 21 and Par. 130 which shows an example virtual map show on the user’s device which includes a “REAL LOCATION” which is the user’s 
Further Klotz teaches a communication network as required by claim 10 (Fig. 1 and Par. 64), and teaches receiving, from a server, information regarding server functions included in the server; and inputting or outputting corresponding to each function of the server functions as required by Claim 12 (See for example Fig. 8-9 and Par. 93-96 which teaches an interface in the application where the user devices can receive setting information regarding the server functions such as the map privacy information and provide input and output with regard to the server functions).
However, Klotz does not explicitly teach where the application is a video game, or where the server controls progress of the video game.
Eita teaches a location based video game system where the application is a video game, or where the server controls progress of the video game (Abstract/Overview which teaches a location based video game system where the 
It would be desirable to modify the system and computer-readable medium of Klotz to operate for a multiple user video game system such as taught by Eita et al. in order to allow users to enjoy participating in a location based video game service such as the one taught by Eita, while still preserving privacy via the system taught by Eita (See Klotz Par. 92 which teaches that a user can benefit from the location based features of an application while preserving their privacy).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Klotz to operate for a multiple user video game system such as taught by Eita et al.

In Reference to Claim 2
Klotz teaches specifying a position designated by the user in the virtual space as the user corresponding position (Fig. 21 and Par. 130 whereby since the user corresponding position corresponds to their GPS position the user can “specify a position designated by the user in the virtual space” by going to a different real-world location with their personal device. Thereby determining the user corresponding position by virtual of the GPS information).

In Reference to Claim 3


In Reference to Claim 6
Klotz teaches causing to display the predetermined object at the user corresponding position to a special user who satisfies a special condition among the other users (Fig. 9 and Par. 95 which teaches that the user can designate specific users as “friends” or “family” who are shown their location with greater accuracy including showing their exact location).

In Reference to Claim 7
	Klotz teaches receiving a setting method selected by the user among a predefined plurality of setting methods; and setting a position defined by the received setting method as the set position (Par. 95 which teaches that the user can select from a plurality of different location approximation distance via a slider or menu. See also Par. 116 which teaches where in according to user settings, in addition to just a distance offset the application be present a menu of potential false locations and allow the user to designate one).

	In Reference to Claim 8
	Klotz teaches wherein the predetermined object is a user related object (Fig. 21 and Par. 130 see in particular where the false locations a shown to other users in relation to the name of the user e.g. “SARAH”).

	In Reference to Claim 9
Klotz teaches where the user corresponding position is a position regarding personal information of the user (Par. 80 which teaches the real-world location that a user may wish to disguise for privacy reasons could be “work” or “home”).

In Reference to Claim 11
Klotz as modified by Eita teaches a server including the one or more processors (Klotz Par. 64 and 146), wherein the user terminal of the user is configured to output a game screen to a display screen of a display device, the game screen indicating a state where the user related object and the predetermined object are caused to be displayed by the server (Klotz Fig. 21 and Par. 130 which teaches an application screen which displays to the user the user related object and predetermined object. Where a game and game screens are taught by Eita).

In Reference to Claim 4
Klotz does not explicitly teach generating a first event corresponding to the user related object in accordance with a positional condition between the user corresponding 
Eita teaches generating a first event corresponding to the user related object in accordance with a positional condition between the user corresponding position and a position in the virtual space corresponding to positional information on the user terminal of the user (Par. 79 “As shown in FIG. 14, a privilege area 43 which is a range to which a 2 privilege is given is displayed, and a limited item is given to a user existing in the benefit area 43.” Where a user can be presented with a “limited item” for being positioned with a specific designated area on the map).
It would be desirable to modify the computer-readable medium of Klotz to include location-based event generation as taught by Eita in order to guide users to the appropriate locations for a game event.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable medium of Klotz to include location-based event generation as taught by Eita.

In Reference to Claim 5
Klotz does not teach generating a second event corresponding to the user related object, the second event configured to give a privilege to the user on a basis of an action of the user or a user character in the second event.
Eita teaches generating a second event corresponding to the user related object, the second event configured to give a privilege to the user on a basis of an action of the user or a user character in the second event (Par. 27 “In the example shown in FIG. 4, 
It would be desirable to modify the computer-readable medium of Klotz to include location based privileges to access game content as taught by Eita in order to increase the enjoyment of the users by encouraging them to travel or move in order to take advantage of various game features, as well as allowing players to choose whether to travel to and engage the enemy character based on the number of other users in the geographic area and thus the presumed difficulty of the battle as described in Eita Par. 36.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the computer-readable medium of Klotz to include location-based privileges to access game content as taught by Eita.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715